 Permit me, Sir, before I begin my statement to express the profound sorrow that my country feels over the death of President Sadat, a death which is a cause for grief among all peace-loving nations.
2.	Mr. President, in you I greet one whose intellectual qualifications are worthy of the presidency of the Assembly, and I welcome the fact that your election reflects a general tribute to the image of a centuries-old country which, in our day, maintains a cordial friendship with Latin America.
3.	Ecuador extends a friendly welcome to the new Members of the United Nations and offers them its support in achieving their goals and overcoming their problems.
4.	The principles that govern international life are well known and my Government fully respects them. Those principles are contained in the Charter of the United Nations, or which, being fully in accord with its aims, require reinforcement through acts of conduct that will give them effective force in the international field. In that regard, I would point out that my country attaches the utmost importance to the strengthening of the principles of non-intervention, self-determination of peoples, the equality of States in law, ideological pluralism, repudiation of any form of racial discrimination, condemnation of colonialism and neocolonialism, respect for legally concluded agreements, rejection of any form of aggression, non-validity of territorial conquests obtained through the threat or use of force, and peaceful settlement of disputes.
5.	With regard to a principle as fundamental as that of respect for human rights, Ecuador not only believes in it and practices it, but also maintains the need for its universal application and above all for a general adherence to it and recognition that all the regimes of the world are morally obliged to accept it. In fact my country maintains that in the various international forums and organizations, no representative should, take a public stand on how far human rights are respected in other nations without first reporting on the situation with regard to those rights in his own country.
6.	I particularly wish to mention freedom of speech. Ecuador is a representative, republican democracy with free elections for the three branches of government; it has no political prisoners, no martial law, and it gives generous hospitality to those seeking asylum, exiled or fleeing from brother countries. It also prides itself on having absolutely unlimited respect for freedom of opinion, allowing access to any source of information and absolute freedom for newsmen to travel anywhere in the national territory and to enter or leave it. Ecuador's view of the debate during the last few decades about the idea of freedom of the press is that it is better to have great latitude rather than restrictions, and my Government prefers to surround the owner as well as the editor and the reporter with guarantees. Ecuador is proud to report that its media enjoy the right of dissent, within a broad democratic framework where, of course, the political parties, both in-side and outside Congress, are respected in accordance with their own decisions on their degree of co-operation, independence or opposition.
Moreover, the Government of Ecuador believes there is a clear choice: and instead of dictatorship, which provides safeguards and privileges for the ruling regime, it prefers the democratic system, where strains and discomforts are absorbed by the executive branch in the interests of the well-being of the majority.
7.	That is a principle that is backed by ethical concepts and it is also the most solid basis for any legal argument in the international field.
A/36/PV.31
8.	While registering the gratitude of the Ecuadorian people for the expressions of solidarity received from abroad on the occasion of the tragic death of President Jaime Roldos, I must also mention the fact that Ecuador's democracy has functioned steadily following that unforeseen and regrettable event. The Vice-President, Mr. Osvaldo Hurtado, a university professor, politician and writer of broad experience, well versed in the study of our national circumstances, elected to his office by a popular vote, assumed the presidency in accordance with strict constitutional norms, and the Congress appointed as Vice-President of the Republic, by a majority and in conformity with the law, Leon Roldos, a lawyer, an expert in economic and monetary matters, and one long familiar with the subjects relating to national development. I am therefore pleased to state that the restoration of democracy in my country has suffered no setbacks, nor is there any 
legal or political reason to justify or foresee any in the future.
9.	Ecuador believes that the problems of regions other than the Americas which fall within the ambit of interests of the United Nations are governed by the same principles. To be specific, three pillars should uphold the legal structure that should be formed by the resolutions and actions of the United Nations, namely, the withdrawal of foreign troops from wherever they may be; the return of territories occupied by force; and free elections so that the people may exercise their capacity for self-determination and go forward by themselves to meet their destiny.
10.	Of course, those are the same norms that inspired the recent Ecuadorian statement on El Salvador. My Government maintains that "it is up to the Salvadorians alone to find a polity,,; and democratic solution to their problems, free from any kind of foreign intervention, either direct or indirect. Within a traditionally Ecuadorian conduct opposed to violence, this statement means a condemnation of any possible military solution."
11.	Ecuador, which in its domestic affairs respects and practices ideological pluralism and in the international field is ruled by the same guidelines and maintains relations with all kinds of countries, has since the inauguration of the present constitutional Government extended its relations to more than 20 nations of the Caribbean, Africa and Asia. Those principles governed its entry into the non-aligned movement, the members of which I greet cordially, while reaffirming that the international conduct of the Ecuadorian Government will continue to be independent and that it will not submit to any directives of the hegemonic blocs of the world, since the autonomy of our decisions and daily exercise of freedom are as deeply rooted in us as our continuous struggle for justice.
12.	My country associates itself with those most characterized by their attachment to peace. That spirit, which is the inheritance of centuries, and our concept of the dignity of man make it inconceivable to us that scientific development, the world's industrial structure and the economic power of a few nations should be oriented towards warlike purposes. Such a prospect is even more fearsome if one recalls that in industrial societies man has reached the absurd extreme of producing and storing some 50,000 nuclear bombs capable of exterminating the human race 20 times over. It is therefore urgently necessary to establish a continuous warning system so that mankind may recover a certain measure of good sense, for if it should come to the extreme of arguing in favor of certain recent weapons that they destroy only human beings, that would amount to declaring that human existence is subordinate to the armaments business.
13.	The unbelievably high military expenditure, which now amounts to well over $1 million a minute, is the real cause of inflation, of the disturbance of the very concept of international trade, and of distortion of the principles at the basis of economic activity, which is currently being conducted by those arms merchants.
14.	Consistent with that reasoning is the clear condemnation of the policy of increasing military expenditure in developing countries, particularly those whose confidence that they can impose solutions to their external problems stems from their belief that they have a greater military capacity than their neighbors.
15.	Among the theaters of confrontation that represent a threat to the world is Namibia. In that connection, as in others, my country's position is clear. The foreign troops that are occupying that Territory are committing an act of rebellion against the United Nations and are the accomplices of apartheid, one of tHiTWorst forms of discrimination and racism. Therefore South Africa, a Power typified by its violations of international law, must move without delay to accept the independence of Namibia in accordance with Security Council resolution 435 (1978), a just, solid and practicable basis for the solution of that serious problem.
16.	Lebanon is a pathetic example of wars imported by elements foreign to the spirit of the peoples in whose territories the conflicts take place. The Lebanese people are being martyred and it is the responsibility of all, and particularly the United Nations, to put an end to this. My Government fully understands that unfortunately the solution of the Lebanese tragedy depends to a great extent on measures that must be taken by all the peoples of the Middle East. That is why we reiterate the basic principles applicable to the region, principles which in this case constitute also norms of procedure: the right of all States, including Israel, to existence and security; the need for solutions concerning all the peoples, particularly the Palestinian people; the condemnation of all forms of violence and of the retention of territories occupied by force; and the need to settle disputes by peaceful means.
17.	Perhaps all the world's dramas are rooted in the situation I shall now present. One of the major frustrations of the poor, who make up the majority of the world's population, consists in the persistence of economic injustices from which the affluent societies derive a profit. This generates deep resentment, acute tension and the misunderstandings between the industrialized countries of the North and the countries of the South. The objections of the former, which in international forums take advantage of the smallest preliminary points of procedure, not only hamper any kind of global strategy and common progress but also constitute a threat to the future of those same enclosed societies. If the forthcoming International Meeting on Co-operation and Development at Cancun does not succeed in opening the way and establishing at least some new guidelines for conduct, the United Nations will continue to be a forum for the expression of vague hopes and concrete disappointments and will not open up the ways towards the new international economic order, the philosophy and program of Action of which were adopted in 1974 [resolutions 3201 (S-VI) and 3202 (S-VI)]. 
18.	Among the resources of primary interest in connection with which we wish to avoid title depredations and injustices of which we have been both witnesses and victims in the distribution of the world's wealth are, without doubt, the resources of the sea. Ecuador attaches due importance to those resources, and it affirms that they are the heritage of the riparian States within the already historical limit of 200 miles. But it does not limit itself to that. It further maintains that the agreements will become a mere list of theoretical calculations unless the world Powers are confronted with the firm and clear exercise of sovereignty by the riparian States over that area, sovereignty that encompasses the resources of the sea as well as those of the sea-bed and the ocean floor.
19.	My country will also more assiduously protect its rights to the finite natural resource of the increasingly occupied geostationary orbit. It will do so in conjunction with the other equatorial countries and in co-operation with other developing countries, in order to make a joint contribution in an area that vitally affects the future of our peoples.
20.	We are concerned that the space Powers, in an expansionist manner, may be, for purposes of power competition, exploiting outer space, which should be conceived of as a zone of peace. The arms race already involves artificial earth satellites, which are being launched at the rate of three per week; thus more than 1,700 satellites of a military nature have been placed in orbit during the past decade. Of the existing total of satellites, 75 per cent are for warlike purposes, according to the latest reports of the Stockholm International Peace Research Institute, which includes in that figure the functions of navigation, communications, meteorology, geodesy, remote sensing and anti-satellite capability. This alarming race must be halted and brought back within the normal evolution of the universe, instead of incurring the risks of a course that could be tragic not only for the space Powers themselves, but for all the peoples that share this great spaceship called Earth.
21.	Casting a glance at what man is doing, or has already created, of which art is a prime example, Ecuador calls for the restitution of cultural assets to their legitimate owners, even though their acquisition may have resulted from centuries-old spoliation, tantamount, in fact, to colonialism, a vestige of times long past. World-wide restorations by the Powers involved to the native peoples that have created cultural eras could be initiated under the sponsorship of the United Nations. In this regard, the direction given to the activities of UNESCO is praiseworthy, as are the incentives extended to those who support it.
22.	Fortunately, there are signs of understanding between dissimilar societies when they resort to the framework of the United Nations. An example of North-South co-operation in positive terms, although on a very small scale, is UNDP, with its flexible and co-ordinated action to meet the requirements of the developing world above all in the matter of the technological gap. Ecuador has firmly supported the principle of universality on which UNDP is based, and has repeatedly appealed for increased voluntary contributions on the part of all countries, rich and poof alike. For its part, despite its financial constraints, my country has amply responded to the recommendation for a minimum increase of 14 percent per year a recommendation still being ignored by those who could most afford to respond.
23.	At the other, more fruitful, level of cooperation South-South Ecuador has entered, this year, into a specific project of co-operation with the sister Republic of Equatorial Guinea, with which we share a common heritage of Spanish colonization. This is but one example of the activities which Ecuador, a small country with limited economic capacity, has undertaken in co-operation with countries both within its region and in more distant latitudes.
24.	Because of its intrinsic value for development, and because it is the best possible form of co-operation, we have faith in economic, social and cultural integration. For this reason, Ecuador remains active in the Andean Group, where it seeks effective fulfillment of the commitments undertaken in respect of sectoral industrial development programs, as well as those concerning a common external tariff, the lowering of duties, the common treatment of foreign capital* and, above all, the structuring of the Andean Tribunal of Justice. We Ecuadorians believe that the sub-regional process helps reduce the dependence of developing peoples, promote their harmonious progress and facilitate a consolidated position in international forums.
25.	We also believe that a prerequisite is the removal of real or potential threats among its members. In this respect, it is only natural that I should mention an issue that is of crucial importance to my nation.
26.	In his statement to the Assembly [6th meeting], the Foreign Minister of Peru made specific reference to the territorial problem that his country has with Ecuador. On that occasion, the tone of the statement by the Foreign Minister of Peru was conciliatory, and we Ecuadorians and all Latin Americans must appreciate it, since it can be interpreted as a shift in attitude towards a peaceful line of conduct on the part of his Government. That, assuredly, is something most worthy of note.
27.	On the substance itself, when he asks that an end be put to the problem by the placing of landmarks along a 78-kilometer stretch, he is, while admitting that there is a disagreement, maintaining, in short, that the formula for a solution is Ecuador's acceptance, 100 per cent, of Peru's case.
28.	In a constructive spirit, it is pertinent to recall, among the main Latin American problems related not only to the loss of territory but also to the historical exercise of sovereignty, the irrevocable rights of my country over the Marañon, or Amazon river, which it discovered, and part of whose basin it evangelized and civilized up to its banks, on the basis of the Royal Deed of 1563.
29.	I shall not tire the Assembly with a review of the four continuous centuries of Quitonian and Ecuadorian presence in the Marañon or Amazon, and its basin. To avoid entering into this long and comprehensive review, I have submitted to the Secretariat and to representatives a brief summary of the unsung heroic deeds of our religious communities and of our lay people, who devoted literally thousands of lives to the cause of the inclusion of the Amazon region within what was then the Audience of Quito and which is today the Republic of Ecuador.
30.	The discovery of the Amazon river by Francisco de Orellana took place within the framework of the continuous efforts which finally led to the inclusion of the Marañon, or Amazon river also called the River of Quito in the geography of the world.
31.	The sequel to these efforts of discovery and colonization took concrete form in the Royal Deed of 1563, which, by creating the Audience of Quito, at the same time recognized for it all of the territories to the east which it might discover or colonize, which was done for no other South American Audience.
32.	Thus it was that during the sixteenth, seventeenth, eighteenth and nineteenth centuries the religious and secular citizens of Quito navigated the Napo, the Pastaza, the Morona, the Santiago, the Putumayo and other rivers, while populating Amazonia.
33. In order to counter the effects of this historical truth Peru opposed the creation by Ecuador of the See of the Bishop of Maynas by the Royal Deed of 1802, which was not implemented, even in its religious aspect, since there was no territory.
34.	Peru maintains that the discovery of the,Amazon started from Cuzco, but the route followed by Orellana started from the very center of what is today our capital city. The route is a road that we use today to go to Amazonia. a road where 4,000 native citizens of the Audience of Quito died during the epic of 1541.
35.	I have emphasized the fact that this discovery, which was the result and the background of a long and sustained religious community effort, bears out the Ecuadorian right, which is recognized by titles beginning with the Deed of 1563 through those of 1717, 1720, 1739 and 1740, and ending with the Treaty of Guayaquil of 1829, following the declaration of Marshal Antonio Jose de Sucre, that victory grants no rights and justice must be the same before and after battle.
36.	In this same brotherly spirit I say that the instructions of the armed forces and those of the Governments of all States must be positive. It makes no sense that Peru's objective should be to ignore our right and prevent the attainment of the national objective embodied in the history and in the feelings of all our people: namely, Ecuador's Amazonian destiny and its character as a riparian State of the river it discovered. It makes no sense that Peru should have undertaken to confine Ecuador by force of arms to the Amazonian tributaries only up to the point where they become navigable. It cannot be said that a country is denied its right to such banks in a zone extending east of the Cordillera del Condor, when its own representatives in 1890 acknowledged that "not a shadow of reason" could be adduced and that "nowhere is its right less defensible". With regard to that region, where the confrontations of early 1981 took place, the Foreign Minister of Peru himself publicly acknowledged at the Organization of American States [CMS] on 3 February 1981 that his country as its first act of presence, established a military outpost in 1938, that of CMvez Valdivia, thereby admitting the truth of an old Ecuadorian accusation, that Peru had violated by force of arms the status quo of 1936.
37.	The Protocol of Rio de Janeiro of 29 January 1942,1 the very text of which states that it was imposed by force, mentions for the said zone a divortium aquarum, a geographical feature which in reality does not exist. The words "Cordillera del Condor", the feature at which Peru demands that the border be set, do not even appear in that treaty. The geographical reality of the zone was discovered in 1947 through mapping done by the Aerial Photography Service of the United States Air Force, and it was definitively confirmed by other later work.
38.	That fact is so irrefutable that Ecuador has from the start repeatedly invited the Peruvian Government to set up a commission whose fundamental purpose would be to verify the geographical facts. Faced with Peru's refusal, in 1956 Ecuador reiterated to Peru, through Brazil, Chile, Argentina and the United States that it was necessary to survey the zone. Invited through these countries, Peru once more refused and went to the extreme of rejecting the suggestion by these four States that a new aerial photographic survey of the zone be made.
39.	Peru unilaterally maintains that the boundary in that area is the Cordillera del Condor and that it owns the eastern slope. It cites an award of 1945, which was prior to the discovery of the problems in 1947. On the basis of that reasoning, in 1981 it machine-gunned and bombed Ecuadorian outposts located in the Cordillera del Condor, on the eastern slope, even after the cease-fire had been formally agreed upon within OAS.
*	v
40.	Ecuador, then, must recall that Peru has not complied with the undertakings which it was led to make by the consultative meeting and the four friendly countries, Argentina, Brazil, Chile and the United States, to which Ecuador reiterates its gratitude for their endeavors in the defense of peace, which they conducted with sincerity and impartiality. Ecuador has formulated and is formulating emphatic public reservations as concerning whatever Peru may do in the zone extending east of the Cordillera del Condor, a zone as yet without boundaries, even under the Protocol of Rio de Janeiro. It is simple and categorically a matter of occupation of territories by force. The reservations which my country has encompass any military outpost, human settlements, any general infrastructure and anything that is contrary to the spirit of coexistence, which requires the parties to negotiate on pending problems and not presume to solve them unilaterally or limit themselves to denying that such problems exist.
41.	On this occasion I address a new appeal to the Government of Peru to undertake and maintain negotiations leading to an understanding that may solve one of the oldest problems of the continent, as mentioned by the Secretary-General, whose concern for the restoration of peace was appreciated at the time by Ecuador, and his reference to the problem in his report on the work of the Organization [see A/36/1, sect. IV] is inspired by a spirit of concord with which my country fully concurs.
42.	I reiterate before the Assembly the words President Osvaldo Hurtado spoke before the National House of Representatives in his message of 10 August:
"The armed conflict of the beginning of the year and its dramatic after-effects must lead us Ecuadorians to meditate seriously on our territorial tragedy and to And a solution that would allow us to solve it definitively. Ecuador has permanently sought, by various means, what constitutes its vital aspiration: a solution of peace and justice to the border problem with Peru."
43.	Ecuador, a signatory of the San Francisco Charter, looks upon the Organization as the maximum guarantee and the embodiment of the will of the peoples, which is the source of international law in our time. That is why it gives its support,, without reservation, to the United Nations, in which it places its trust, and expresses its fervent wishes for the attainment of the noble ideals which inspire the Organization. My people and my Government will spare no effort that may be necessary to achieve that end.
